Quayle Action
1.	This application is in condition for allowance except for the following formal matters:
claim 46, line 18, “the boundary” should read “a boundary”
claim 46, line 19, “a second” should read “the second”
claim 50, line 2, “wax-like” should read “wax”
claim 54, line 4, “the adhesive” should read “an adhesive”
claim 54, line 4, “activated” should be deleted
claim 54, line 5, “is lower than the” should read “is lower than an”
claim 54, line 6, “activated” should be deleted
claim 57, line 2, “the first” should read “these first”
claim 58, line 2, “of the at least one” should be inserted before “first”
claim 59, line 2, “of the at least one” should be inserted before “first”
claim 61, line 2, “the” should be inserted after “has”
claim 64, line 2, “on the” should read “on a”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office 
action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
2.	The drawings filed 12-31-20 (Figures 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 7A, 7B, 10A and 10B) have been accepted by the examiner. The drawings filed 6-11-18 (Figures 4, 5, 6, 8, 9, 11 and 12) have been accepted by the examiner.

3.	Claim 46 is allowable subject matter. The restriction requirement, as set forth in the Office action mailed on 4-28-20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4-28-20 is withdrawn. Claims 48-53, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	The following is a statement of reasons for the indication of allowable subject matter: claim 46, the closest prior art of record to Streb alone or in combination with the other prior art of record does not teach or suggest that the second adhesive layer 72 is applied to the opposite surface of the first carrier film.
5.	The amendments and comments filed 1-28-21 have been entered and fully considered. On page 9 of the comments, bullet items ii and iii refer to method steps where the claims are directed to a product – the method steps not providing structural features to the claimed product.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 




/LINDA L GRAY/Primary Examiner, Art Unit 1745